Citation Nr: 1646519	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  07-13 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an increased rating for a low back disability rated as 10 percent disabling before August 23, 2008, and 20 percent disabling from August 23, 2008.

9.  Entitlement to a higher evaluation for a major depressive disorder rated as 70 percent disabling.

10.  Entitlement to a higher evaluation for a left knee disability status post complete arthroplasty rated as 30 percent disabling.

11.  Entitlement to a compensable evaluation for a left knee scar status post complete arthroplasty.

12.  Entitlement to a higher evaluation for a right hand disability rated as 10 percent disabling.

13.  Entitlement to a higher evaluation for a left hand disability rated as 10 percent disabling.

14.  Entitlement to a higher evaluation for a right wrist carpal and cubital tunnel syndrome status post release rated as 10 percent disabling.

15.  Entitlement to a higher evaluation for a left wrist carpal and cubital tunnel syndrome status post release rated as 10 percent disabling.

16.  Entitlement to a compensable evaluation for a right and left wrist scars status post release.

17.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, December 2012, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an April 2009 rating decision, the RO granted the Veteran's low back disability a higher, 20 percent rating, but only effective from August 23, 2008.  Therefore, the Board has recharacterized this issue as it appears above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In September 2009, the Veteran testified at Travel Board hearing before the undersigned.  A transcript of this hearing has been included in the claims folder.  The Veteran requested another Travel Board hearing in January 2012 but cancelled that hearing in October 2012.

In February 2010 and February 2013, the Board remanded the appeal for additional development.  

Next, the Board finds that the Veteran's claims for higher initial ratings for right and left lower extremity radiculopathy are not in appellate status because the Veteran failed to perfect his appeal to these issues by filing a Substantive Appeal after the issuance of the March 2013 statement of the case.  See 38 C.F.R. §§ 20.200, 20.302(c) (2015) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  

Additional evidence was added to the claims file since the issuance of the April 2015 supplemental statement of the case (SSOC).  However, the Board finds that it may adjudicate the appeal without a waiver of agency of original jurisdiction (AOJ) review of this evidence or remanding for such review because it is not additional pertinent evidence.  See 38 C.F.R. § 19.31 (2015) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

The Board also finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of service connection for a left ankle disability, a neck disability, and tinnitus as well as the claims for higher ratings for a low back disability, a left knee disability status post complete arthroplasty, a left knee scar status post complete arthroplasty, a right hand disability, a left hand disability, right wrist carpal and cubital tunnel syndrome status post release, left wrist carpal and cubital tunnel syndrome status post release, right and left wrist scars status post release and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A June 2003 rating decision earlier denied the Veteran's claims of service connection for right knee, right ankle, and left ankle disabilities; he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the final June 2003 rating decision is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for right knee and left ankle disabilities.

3.  Evidence received since the June 2003 rating decision does not relate to an unestablished fact necessary to substantiate the claims of service connection for a right ankle disability or is cumulative of evidence of record at the time of the prior final decision.

4.  The Veteran's right knee disability is caused by his service-connected left knee and low back disabilities.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 2014); 38 C.F.R. § 3.159 (2015).

3.  New and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 2014); 38 C.F.R. § 3.159 (2015).

4.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for a right ankle disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 2014); 38 C.F.R. § 3.159 (2015).

5.  The criteria for establishing service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VAs duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The claimant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veterans service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the applications to reopen claims of service connection for right knee and left ankle disabilities and the claim of service connection for a right knee disability, the Board finds that it need not discuss whether the Veteran received adequate notice or assistance because the below decision is granting these claims and any inadequacies are therefore harmless error.

As to the application to reopen the claim of service connection for a right ankle disability, the Board finds that letters dated in January 2003, February 2009, April 2010, and August 2011 provided the claimant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess and notice of the reason for the prior denial of the claims as required by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) even though such notice is no longer necessary.  See DVA Op. Gen. Counsel Prec. 6-2014 (Nov. 21, 2014).  Moreover, the Board finds that providing the Veteran with adequate notice in the above letters followed by a readjudication of the claim in the April 2015 SSOC "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2009 Board hearing, the Veteran was assisted at the hearing by a representative and the representative and the Acting Veterans' Law Judge (AVLJ) asked questions to ascertain the extent of any in-service event or injury and whether any of the Veteran's current disabilities are related to his service and/or a service-connected disability including his service-connected left knee disability.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims were identified by the Veteran or the representative that were not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his applications to reopen his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records, including his service treatment records and his post-service VA and private treatment records including from the Miami VA Medical Center and from Dr. H.  See 38 U.S.C.A. § 5103A(b).  

In this regard, the record shows that the Veteran has been in receipt of Social Security Administration (SSA) disability since September 1995.  Moreover, the RO has obtained and associated with the claims file the Veteran's records from the SSA at various times since 1992.  However, in November 2016, the SSA notified the RO that it did not have any more records of the Veteran because they had been destroyed.  Therefore, the Board finds that adjudication of the appeal may go ahead without requesting additional records from the SSA.   

Furthermore, the Veteran's treatment records from Dr. N. R. where not associated with the claims file while the appeal was in remand status despite the directions found in the Remand.  Nonetheless, the Board finds that VA adjudication of the appeal may go ahead without these records because the post-remand record does not show that the Veteran provided the AOJ with an authorization to request these records despite being specifically requested to provide an authorization in March 2013.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a Veteran desires help with his claims, he must cooperate with VA's efforts to assist him). 

As to a medical opinion, VAs statutory duty to assist a claimant in the development of this previously finally denied claim by obtaining a medical opinion does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the Veteran has not submitted new and material evidence here as to the right ankle disability.  Therefore VA has no obligation to obtain a medical opinion. 

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the claimant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and Virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the claimant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Applications to Reopen

The Veteran and his representative contend that the claimant's right knee, left ankle, and right ankle disabilities are due to his service-connected left knee disability.  In the alternative, it is claimed that the Veteran's right knee, left ankle, and right ankle disabilities are due to his military service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a June 2003 rating decision denied the Veteran's claims of service connection for right knee, left ankle, and right ankle disabilities because the evidence did not show that any of the disabilities were related to his service-connected left knee disability or that he had had problems with any of the disabilities during military service.  He did not appeal that denial.  Moreover, the record does not show that in the first post-decision year the Veteran filed with VA statements and/or medical evidence related to these disabilities.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the June 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since this final June 2003 decision, VA and obtained and associated with the record additional post-service VA and private treatment records including a number of VA examination reports as well as testimony from a September 2009 personal hearing and written statements in support of the claims from the Veteran and his representative in which they assert that the current disabilities are due to his service-connected left knee disability and/or military service.  

i.  The Right Knee Disability

As to the right knee disability, in February 2012 Allan M. Selbst, M.D., opined that the Veteran's current right knee disability was due to the antalgic gait, increased mechanical stress, and repetitive overuse brought about by his service-connected left knee disability.  Similarly, in the May 2012 addendum to the March 2012 VA examination the VA examiner opined that the Veteran's current right knee disability was due to his service-connected left knee and low back disabilities because compensating for weight bearing and gait abnormalities caused by these two service-connected disabilities placed abnormal and excessive load forces on the right knee which predisposed him to a degenerative process in the right knee joint (i.e., chondromalacia patella and degenerative arthritis) and meniscal tears.  The Board finds that these medical opinions, which for the first time provides positive medical evidence in support of the Veteran's claim that his right knee disability is due to a service-connected disability, are new and material evidence and this claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Also see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

ii.  The Left Ankle Disability

As to the left ankle disability, the post-June 2003 VA treatment records show for the first time the Veteran being diagnosed with a left ankle disability-degenerative joint disease.  See e.g., left ankle X-ray dated in January 2005.  The Board finds that this diagnosis, which for the first time provides medical evidence of a current disability, is new and material evidence and this claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Also see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Shade, supra; McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).
iii.  The Right Ankle Disability

As to the right ankle disability, unlike the left ankle disability, the record at the time of the final June 2003 rating decision contained medical records of the Veteran having a right ankle disability (see VA treatment record dated in June 1992 (diagnosing a right ankle sprain)) and the post-June 2003 VA and private treatment records only show his continued post-service complaints and treatment for right ankle disabilities.  As to the personal hearing testimony as well as the written statements from the Veteran and his representative, this testimony and these statements amount to nothing more than their continued claims that the appellant's right ankle disability is due to his service-connected left knee disability and/or military service.  These claims were, in substance, before VA when it last denied the claims.  Thus, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran continues to have a diagnosed right ankle disability and he and his representative continue to claim that this post-service right ankle disability is due to his service-connected left knee disability and/or military service is not new evidence within the context of 38 C.F.R. § 3.156(a) because it is cumulative evidence.  Because new and material evidence has not been received, the appeal as to this claim must be denied.

The Service Connection Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Initially, the Board notes that the Veteran has been service-connected for left knee and low back disabilities since 1979.  The post-service record also shows the Veteran being diagnosed with right knee medial meniscus tear, arthritis, and chondromalacia patella.  See, e.g., VA examination dated in March 2012.  Moreover, in February 2012 Dr. Selbst opined that the Veteran's current right knee disability was due to his service-connected left knee disability and in the May 2012 addendum to the March 2012 VA examination it was opined that his current right knee disabilities were due to his service-connected left knee and low back disabilities.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Given the above record, the Board finds that the criteria for service connection for a right knee disability has been met because the most probative evidence of record shows that the Veteran's current right knee disabilities are due service-connected disabilities.  See 38 U.S.C.A. §§ 11110, 1131, 5107; 38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disability.

The application to reopen the claim of entitlement to service connection for a right ankle disability is denied.

Service connection for a right knee disability is granted.


REMAND

As to the claim of service connection for a left ankle disability, the Board finds that given the existing record a remand is required to provide the Veteran with a VA examination to obtain a needed medical opinion as to its origins and etiology.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

As to the claim for higher ratings for the low back disability, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the report from any of his earlier VA examinations.  See VA examinations dated in August 2006, June 2010, November 2011, and October 2016.  Therefore, the Board finds that this issue must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).

While the appeal is in remand status, any outstanding VA and private treatment records should be obtained and associated with the record on appeal.  See 38 U.S.C.A. § 5103A(b). 

As to the claims of service connection for a neck disability and tinnitus as well as the claims for higher ratings for a left knee disorder status post complete arthroplasty, a left knee scar status post complete arthroplasty, a right hand disability, a left hand disability, right wrist carpal and cubital tunnel syndrome status post release, left wrist carpal and cubital tunnel syndrome status post release, right and left wrist scars status post release and the claim for a TDIU, in May 2015 the Veteran requested for the first time a video hearing.  Tellingly, the Veteran did not testify about any of these new claims at his earlier September 2009 personal hearing before the undersigned.  Moreover, this hearing request has never been scheduled nor has the request been withdrawn.  Therefore, a remand for the requested video hearing as to these issues is required.  See 38 C.F.R. § 20.700 (2015).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  As to the claims of service connection for a neck disability and tinnitus as well as the claims for higher ratings for a left knee disability status post complete arthroplasty, a left knee scar status post complete arthroplasty, a right hand disability, a left hand disability, right wrist carpal and cubital tunnel syndrome status post release, left wrist carpal and cubital tunnel syndrome status post release, right and left wrist scars status post release and the claim for a TDIU, the AOJ should schedule the Veteran for a Board video conference hearing in accordance with his representative's request.  

2.  Associate with the claims file all of the Veteran's post-November 2013 treatment records from the Miami VA Medical Center.  

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including from Dr. H in North Miami and Dr. N. R.  

4.  Schedule the Veteran for an examination to determine the origins of his left ankle disability and the severity of his low back disability.  The claims folder must be made available to and reviewed by the examiner.  

I.  As to the service connection claim, the examiner after a review of the record on appeal and any needed testing should provide answers to the following questions:

(i) Is it at least as likely as not that any current left ankle disability is related to or had its onset in service?

(ii) Is it at least as likely as not that any current left ankle disability is caused by either of the Veteran's knee disabilities?

(iii) Is it at least as likely as not that any current left ankle disability is aggravated (i.e., permanently worsened) by either of the Veteran's knee disabilities?

II.  As to the rating claim, after a review of the record on appeal and any needed testing, the examiner is to identify all low back pathology found to be present since 2006.  The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:

(i) the examiner must test the range of motion (flexion, extension, rotation, and side to side bending.) in active motion, passive motion, weight-bearing, and nonweight-bearing; 

(ii) the examiner should provide a retrospective opinion on the range of motion (flexion, extension, rotation, and side to side bending) in active motion, passive motion, weight-bearing, and nonweight-bearing since 2006; 

(iii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion, extension, rotation, and side to side bending ) (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);

(iv) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:

(v)  The examiner should also state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

(vi) Further, the examiner should discuss whether the Veteran has bowel or bladder problems related to his low back disability.

(viii) The examiner should also state the degree to which the low back disability limited the activities regularly required by employment to include lifting, pulling, standing, driving, sitting, etc . . .

The examiner in providing answers to the above questions must consider the Veteran's competent lay claims regarding his observable symptomatology such as pain. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date and location of the scheduled VA examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the April 2015 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


